APPENDIX F Code of Ethics IPOX Capital Management, LLC CODE OF ETHICS Policy on Personal Securities Transactions and Insider Information October F-1 1.Code of Ethics IPOX Capital Management, LLC (“IPOX” or the “Firm”), a registered investment adviser under the Investment Advisers Act of 1940, as amended (“Advisers Act”), adopts this Code of Ethics and Policy on Personal Securities Transactions and Insider Information (the “Code”) in accordance with Rule 204A-1 under the Advisers Act and Rule 17j-1 of the Investment Company Act of 1940, as amended (“Investment Company Act”).Rule 204A-1 requires IPOX to adopt and enforce a written code of ethics that sets forth standards of conduct, requires compliance with federal securities laws, addresses personal trading by advisory personnel and otherwise meets the substantive requirements of that rule.Similarly, Rule 17j-1 of the Investment Company Act requires that IPOX adopt a written code of ethics containing similar requirements to Rule 204A-1 under the Advisers Act addressing personal trading by IPOX Access Persons (as defined below) and containing provisions reasonably necessary to prevent IPOX’s Access Persons from engaging in any act, practice or course of business prohibited by section 17(j) of the Investment Company Act. In accordance with Rule 17j-1 of the Investment Company Act, this Code has been approved by the board of directors (the “Board”) of Direxion IPOX Global Long/Short Strategy Fund, a client of IPOX, including a majority of directors who are not interested parties.The Board must also approve any material change to the Code no later than six months after the adoption of such material change. The Code is applicable to all employees, directors, members, managers and officers of the
